                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

             v.                                              Case No. 21-mj-113

MCKENZIE W. JOHNSON,

                            Defendant.


        COMPLAINT FOR VIOLATION OF TITLE 18, UNITED ST ATES CODE,
                           SECTION 2251(a)


BEFORE United States Magistrate Judge                    United States District Court
Stephen L. Crocker                                       120 North Henry Street
                                                         Madison, Wisconsin 53703

      The undersigned complainant being duly sworn states:

      On or about January 13, 2021, in the Western District of Wisconsin, the

defendant,

                               MCKENZIE W. JOHNSON,

knowingly and intentionally used a minor, Minor A, to engage in sexually explicit conduct for

the purpose of producing a visual depiction of such conduct, using materials that had

previously been transported in interstate and foreign commerce, specifically, JOHNSON used

an Apple iPad, Model a2270, to produce a visual depiction, an image with a file name that

ends in 1385.jpg, of Minor A engaged in sexually explicit conduct.

                  (In violation of Title 18, United States Code, Section 2251(a).)
This complaint is based on the attached affidavit of Wade Beardsley.



                                      WADE BEARDSLEY, Special Agent
                                      Wisconsin Department of Justice,
                                      Division of Criminal Investigation


Sworn to ~lephmtlmlly this 26" day oJ AogIBt 2 0 ~



                                                   E STEPHEN L. CROCKER




                                     2
COUNTY OF DANE                     )
                                   ) ss
STATE OF WISCONSIN                 )

                                          AFFIDAVIT

I, Wade Beardsley, being first duly sworn, state as follows:

        1.    I am a certified Wisconsin law enforcement officer employed as a sworn Special

Agent with the Wisconsin Department of Justice - Division of Criminal Investigation (DCI). I

have been a sworn law enforcement Officer in the State of Wisconsin since April 2011 and a

Special Agent for DCI since March 2020. I am currently assigned to the Wisconsin Internet

Crimes Against Children (ICAC) Taskforce, whose primary responsibility is the investigation

of sexual crimes committed against children through the use of a computer and the Internet. I

also investigated sexual crimes against children in my prior employment as a detective at the

Eau Claire Police Department.

        2.   The facts in this affidavit come from my training and experience, my

investigation, and information provided to me by other law enforcement officers. This

affidavit does not contain every fact I know about this investigation but merely is intended

to show probable cause that McKENZIE W. JOHNSON violated Title 18, United States

Code, Section 2251(a).

        3.   On March 30, 2021, Fontana California Police Officer Mavil Padilla spoke to an

adult in Fontana who reported that she caught her 13-year-old daughter, Minor A, date of

birth             having an on-line conversation with an adult male. Upon going through

Minor A's laptop, the parent observed an email conversation between Minor A and a subject

who identified himself as Sam Schumaker. As described below, Schumaker was later

identified as the defendant, McKENZIE W. JOHNSON.
      4.     Officer Padilla spoke to Minor A who told him that she met JOHNSON on

Omegle.com and that she had communicated with him for approximately two to three

months using her school laptop. Minor A stated that she told JOHNSON that she was 13

years old and reported that within two to three weeks of meeting, she and JOHNSON

transitioned to Zoom and email. Within three weeks of video chatting, JOHNSON asked

Minor A if he could see her breasts and if she would dance for him. Minor A reported that

she took off her shirt and danced for him two or three times. She also reported that

JOHNSON exposed his penis to her.

      5.     Law enforcement determined that the subscriber of IP address registered to

"Schumaker" at the time he was communicating with Minor A was McKENZIE W.

JOHNSON,

        6.   On August 24, 2021, I participated in the execution of a search warrant at that

address. JOHNSON was interviewed that same morning and admitted that he had created

the alias of Sam Schumaker and that he had been communicating with Minor A. He said he

initially thought she was a college student but learned that she was 14. After learning that,

he continued communicating with her. He further said he would have Zoom sessions with

Minor A where they would both masturbate and Minor A's breasts, vagina, and anus were

exposed to the camera. He stated that he recorded some of these Zoom sessions with his

iPad, and that there would be "lots" of images and videos he captured of Minor A over

Zoom.

        7.    Among the items seized from JOHNSON' s home was an Apple iPad, Model

a2270. On August 25, 2021, I reviewed an image made from this iPad. On it, I found an

image ending in 1385.JPG that was created by the iPad on January 13, 2021. The image
                                               2
depicts a screen-capture of an Omegle video-chat. The area to the left on the image shows a

nude black female lying on her back, visible from her knees to her buttocks, with her legs

spread apart, exposing her vagina. She appears to be inserting a phallus-shaped object into

her vagina. A backpack can be seen to the right of the child.

      8.     On that same date, I sent a heavily redacted version of the image to Minor A's

mother, who identified the setting as being Minor A's bedroom and the backpack as

belonging to Minor A.

      9.     I determined that the Apple iPad, Model a2270, was made in China.




                                                WADE BEARDSLEY, Special Agent
                                                Wisconsin Department of Justice,
                                                Division of Criminal Investigation


            to ,t::ephnnkally tMs 26• day of Aug,,st


HONORABLE STEPHEN L. CROCKER
United States Magistrate Judge




                                               3
